3 A.3d 514 (2010)
203 N.J. 374
In the Matter of Diane S. AVERY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-149 September Term 2009, 066829
Supreme Court of New Jersey.
September 1, 2010.

ORDER
DIANE S. AVERY of LEONIA, who was admitted to the bar of this State in 1981, and who has been suspended from the practice of law since August 25, 2003, having tendered her consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that DIANE S. AVERY is disbarred by consent, effective immediately; and it is further
ORDERED that respondent's name be stricken from the roll of attorneys and that she be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by DIANE S. AVERY pursuant to Rule 1:21-6 that were restrained from disbursement by Order of the Court filed August 25, 2003, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in to the Superior Court Trust Fund, where they shall be restrained from disbursement except on application to this Court on good cause shown, pending the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
*515 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.